DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
Claims 1-20 are pending.  Claims 1-20 are rejected herein.  This is a First Action on the Merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8:  Claim 8 recites “a second ejector to discharge both sample flow and drainage flow to the atmosphere”.  This is indefinite because if the ejector in the sensing line it will only discharge sample flow to the atmosphere.  It is the first ejector recited in claim 7 that discharges the drainage flow.  The claim has been examined as if read “to discharge sample flow to the atmosphere.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-12, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DUNN et al. (US Pat. 6,167,766) in view of DEMAREST et al. (US Pub. 2004/0099045).
Regarding claims 1-4:  DUNN discloses:  A hazardous gas monitoring system (FIG. 1), comprising: a panel (col. 8 lines 47-55) comprising a plurality of sensing lines (lines coming of sensing chambers in FIG. 1), wherein each sensing line is configured to receive and monitor an air sample (from sampling chambers 54) and each sensing line of the plurality of sensing lines comprises; and a flow and gas monitoring system (col. 4 lines 44-56).
DUNN does not disclose a water separator to remove condensed moisture from the air sample or a coalescing filter disposed downstream of the water separator.
DEMAREST however does teach a water separator (phase separator 28 in FIG. 3) and a coalescing filter (74; para. 43) in the sampling line (20, 72, 78) leading up to his gas sensor 36.  DEMAREST also teaches that the sensing line 72 splits into a gas monitoring line (78) and a drainage line (through 76), thus meeting the limitations of claim 2.  This split occurs at the coalescing filter (74) as shown in FIG. 3, thus meeting the limitations of claim 3.  DEMAREST also teaches that the sensing line, a first orifice (80) is disposed along the flow and gas monitoring line downstream of the flow and gas monitoring system to limit sample flow, and a second orifice (76) is disposed along the drainage line to limit drainage flow, thus meeting the limitations of claim 4.
One skilled in the art at the time the application was effectively filed would be motivated to use the moisture removal in the sampling line as taught by DEMAREST on the device of DUNN because when monitoring combustible gas, water in the line degrades sensor performance (para. 7-8 of DUNN).  Furthermore, the skilled artisan would be motivated to use the more sophisticated flow control of DUNN on the combustion gas monitoring of DEMAREST because it allows for different sampling rates and intervals (col. 2 lines 38-45 of DUNN), and allows the flow rate to be accurately controlled and adjusted (col. 2 lines 27-36 of DUNN).
Regarding claims 5, 7, 8, and 9:  DUNN as modified by DEMAREST will have a water separator on each sensing line to remove water for the reasons discussed above.  Whether or not their drainage lines are integral does not at all affect the functioning of the invention.  Regarding making components integral, MPEP 2144.04 IV C states:
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form “a single integral and gaplessly continuous piece.” Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).

In the present case the issue is making the drainage lines of DUNN as modified by DEMAREST integral by connecting them together.  No new or unexpected result occurs from this combination and since the device is probably going to be installed in some kind of building eventually the drainage lines of wastewater run together anyway.  This drainage line past 76 gets discharged to atmosphere, thus meeting the limitations of claim 7.  Similarly, FIG. 3 shows that after the stream hits the sensor it is opened to the atmosphere and it would be obvious for the same reasons if multiple sample lines connected to the same vent, thus meeting the limitations of claim 8.  DEMAREST also teaches an instrument air supply (84 in FIG. 5) is fluidly coupled to the second ejector to facilitate discharge, thus meeting the limitations of claim 9, based on making the discharge lines integral for the reasons discussed above.
Regarding claim 6:  DUNN as modified by DEMAREST teaches that for the at least two sensing lines of the plurality of sensing lines, a respective orifice is disposed between the respective water separator and the common drainage line (Since each line will need to have the water separated out from it, using the water removal of DEMAREST on the sampling lines of DUNN as discussed in the rejection of claim 1 will result in each line having an orifice in the drainage line.).
Regarding claim 10:  DUNN discloses:  the hazardous gas monitoring system is configured to utilize a first sensing line of the plurality of sensing lines while a second sensing line of the plurality of sensing lines is deactivated or disconnected (col. 3 lines 4-15).
Regarding claim 11:  DUNN discloses:  the flow and gas monitoring system comprises a flow monitor configured to detect a parameter of the air sample in a respective sensing line and to determine if the parameter is at an undesired level (flow or temperature alarm in col. 16 lines 7-25).
Regarding claim 12:  DUNN discloses:  the flow and gas monitoring system comprises a flow indicator configured to provide a visual indication of a sample flow of the air sample in a respective sensing line (col. 18 lines 23-38) and a gas sensor configured to detect a presence of a hazardous gas in the sample flow (col. 1 lines 14-25).
Regarding claim 15:  DUNN discloses:  the plurality of sensing lines is coupled to an enclosure, and the air sample is from air within the enclosure (FIG .3 shows all sensing lines leading back to the same process flow.).
Regarding claim 16:  DUNN discloses: the plurality of sensing lines is coupled to a plurality of enclosures, and the air samples are from air within the plurality of enclosures (FIG. 1 shows a plurality of sampling lines each leading to a sampling chamber.).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over DUNN and DEMAREST in view of DREIER et al. (US Pub. 2008/0029389).
Regarding claim 13:  DUNN as modified by DEMAREST does not teach that the panel is disposed within a cabinet, and wherein the cabinet comprises a heater configured to keep water from freezing within the plurality of sensing lines on the panel.
DREIER however does teach a cabinet (32 in FIG. 2) with a combustible gas sensor (52) wherein the cabinet is heated (para. 28) with heaters (54).
One skilled in the art at the time the application was effectively filed would be motivated to use the heated cabinet of DREIER to house the apparatus of DUNN as modified by DEMAREST to prevent freezing which can damage components (para. 37 of DREIER.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over DUNN and DEMAREST in view of DEGREEVE et al. (US Pub. 2011/0313670).
Regarding claim 14:  DUNN as modified by DEMAREST does not teach heat traces disposed on portions of the sensing lines outside the panel to heat the sensing lines to keep water from freezing within the sensing lines.
DEGREEVE however does teach a heat trace thermally coupled to a gas sampler conduit (para. 42) that feeds a gas analyzer (para. 75).
One skilled in the art at the time the application was effectively filed would be motivated to use the heat traces of DEGREEVE on the sampling lines of DUNN as modified by DEMAREST to prevent the lines from freezing when used in a cold environment (para. 85) which can damage components and halt operation of the gas analyzer.
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DUNN and DEMAREST in view of BYRD et al. (US Pub. 2015/0226129).
Regarding claim 17:  A hazardous gas monitoring system, comprising: a panel comprising a plurality of sensing lines, wherein each sensing line is configured to receive and monitor an air sample from an enclosure, and each sensing line of the plurality of sensing lines comprises a water separator to remove condensed moisture, and the plurality of sensing lines discharge respective air samples to the atmosphere (All of the above limitations are discussed in the rejection of claim 1 above.).
DUNN as modified by DEMAREST does not teach that the sampling comes from the housing of a turbomachine.
BYRD however does teach sampling gas from a turbine enclosure (abstract).
One skilled in the art at the time the application was effectively filed would be motivated to use the monitoring system of DUNN as modified by DEMAREST to monitor gasses in a turbine enclose as taught by BYRD to make sure that any detected hazardous gasses stay below the explosive limit (abstract of BYRD).
Regarding claim 18:  DUNN discloses:  the plurality of sensing lines discharges the respective air samples to atmosphere via a plurality of ejectors (The ejector of DUNN is downstream of the orifice 80 and sensor 36 in FIG. 3 with the vents to atmosphere shown in FIGS. 2A-2D.  Incorporating the structures of DUNN into the plurality of sensing lines of DEMAREST will yield an ejector for each sampling line.).
Regarding claim 19:  Claim 19 is rejected for the same reasoning as claims 7 and 8 above.
Regarding claim 20:  A hazardous gas monitoring system, comprising: a panel comprising a first sensing line and a second sensing line, wherein the first and second sensing lines are each configured to receive and monitor an air sample, and the first and second sensing lines each comprise a water separator to remove condensed moisture, wherein a respective water separator of the first and second sensing lines are coupled to a common drainage line, and a respective orifice is disposed between the respective water separator and the common drainage line (All of the above limitations are discussed in the rejection of claim 1 above.).
DUNN as modified by DEMAREST does not teach that the sampling comes from the housing of a turbomachine.
BYRD however does teach sampling gas from a turbine enclosure (abstract).
One skilled in the art at the time the application was effectively filed would be motivated to use the monitoring system of DUNN as modified by DEMAREST to monitor gasses in a turbine enclose as taught by BYRD to make sure that any detected hazardous gasses stay below the explosive limit (abstract of BYRD).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J KOLB whose telephone number is (571)270-7601. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571 272 2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHANIEL J KOLB/Examiner, Art Unit 2856